Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, “the internal microphone” and “the audio signal received” therefrom lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (US 20210258676).
Regarding claim 1, Liang teaches circuitry for noise cancellation (active noise canceling, Liang, [0025]) in a headset worn by a user (headset, Liang, [0020]), the circuitry comprising: 
an input for receiving one or more heartbeat signals representative of a heartbeat of the user (sound sensing device 109 detects noise from blood vessel pulsation of the listener, i.e. the detected noise signal is a heartbeat signal, Liang, [0021], fig 3); 
a processor (processor, Liang, [0055]) for generating a heartbeat noise cancellation signal (signal Sdf is the component associated with the aggregation of noises SPn with inverse polarity, i.e. it is the feedback noise cancellation signal, Liang, [0022], fig 3) based on the one or more heartbeat signal (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn, Liang, [0022], fig 3), the heartbeat noise cancellation signal to cancel a noise associated with the heartbeat in the user's ear (when signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3); 
an output (output of amplifying circuit 107, Liang, [0021], fig 3) for outputting the heartbeat noise cancellation signal to a transducer of the headset (amplifying circuit 107 produces a driving voltage Vspd for the speaker SPD 108, Liang, [0021]). 
 Regarding claim 2, Liang teaches circuitry of claim 1, wherein the one or more heartbeat signals comprises one or more of: a) an audio signal from an internal (spacing between SPD108 and sound sensing device/microphone 109 may be less than 3.5 millimeters; accordingly, it must be on the inner surface of the earphone, [0028]; microphone 109 detects acoustic pressure within the user’s ear canal, Laing, [0021]) microphone (sound sensing device 109 may be microphone, Laing, [0041]) of the headset; b) an IMU signal from an inertial measurement unit, IMU of the headset; c) a heartbeat signal from a heartbeat sensor.  
 Regarding claim 19, Liang teaches circuitry of any one of the preceding claim 1, wherein the processor is further configured to generate a feedback noise cancellation signal based on the audio signal (signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3) received from the internal microphone (spacing between SPD108 and sound sensing device/microphone 109 may be less than 3.5 millimeters; accordingly, it must be on the inner surface of the earphone, [0028]; microphone 109 detects acoustic pressure within the user’s ear canal, Laing, [0021]; sound sensing device 109 may be microphone, Laing, [0041]); and wherein the output (output of amplifying circuit 107, Liang, [0021], fig 3)  is configured to output (Sfb is ultimately output as the blood vessel pulsation noise cancelation signal Sdf, Laing, fig 3)  the feedback noise cancellation signal (Sdf based on Sfb is based on feedback loop 215, [0031]; accordingly, Sdf is a feedback noise cancellation signal) to the transducer (amplifying circuit 107 produces a driving voltage Vspd for the speaker SPD 108, Liang, [0021]).
Regarding claim 21, Liang teaches a headphone comprising the circuitry of any one of the preceding claim 1 (headphone, Liang, [0020]).
Regarding claim 22, Liang teaches the headphone of claim 21, wherein the headphone may be configured to partially or fully occlude the ear of the user (occlusion effect, Liang [0076]; on-ear headset, Liang, [0044]).
Regarding claim 23, Liang teaches an electronic device comprising circuitry as claimed in any one of claim 1, wherein the electronic device is at least one of: a portable device (inherently portable if the user can jog, Liang, [0009]); a battery powered device (battery, Liang, [0004]); a communications device; a computing device; a mobile telephone; a laptop, notebook or tablet computer; a personal media player; a gaming device; and a wearable device (wearable, Liang, [0021]). 
Regarding claim 25, Liang teaches circuitry configured to: obtain a heartbeat signal for a user (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn, Liang, [0022], fig 3); apply an anti-noise signal to the ear of the user to cancel a sound of the user's heartbeat in the user's ear (when signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3), based on the heartbeat signal (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn, Liang, [0022], fig 3).  
Regarding claim 26, Liang teaches a headphone (headphone, Liang, [0020]), comprising: a speaker (speaker SPD 108, fig 3); and a signal processor (processor, Liang, [0055])  configured to: receive one or more signals representative of a heartbeat of a user (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn, Liang, [0022], fig 3); generate a heartbeat noise cancellation signal (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn with inverse polarity, i.e. it is the feedback noise cancellation signal, Liang, [0022], fig 3) based on the one or more representative signals and output the heartbeat noise cancellation signal to the speaker (when signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3).  
Regarding claim 27, Liang teaches circuitry configured to: receive a heartbeat signal (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn, Liang, [0022], fig 3); generate an anti-heartbeat for application to a speaker (when signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3).
Regarding claim 28, Liang teaches circuitry configured to: receive a signal representative of the function of a human heart (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn with inverse polarity, i.e. it is the feedback noise cancellation signal, Liang, [0022], fig 3); generate an anti-phase signal representative of the function of a human heart for application to a speaker (when signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 4-6, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang.
Regarding claim 4, Liang teaches circuitry of claim 2, wherein the processor is configured to: filter the audio signal (in general the circuit can be digital, Liang, [0029]; the examiner takes Official Notice that it is well-known to use a low-pass anti-aliasing filter before an analog to digital converter to remove high frequency noise that can lead to artifacts in the digital audio signal and it would have been obvious as a matter of design preference to use a low-pass anti-alias filter prior to digital amplifier 205, Liang, [0029]; A/D converter 306, Liang, [0052]) or the IMU signal; and output the filtered audio signal (Sfb is ultimately output as the blood vessel pulsation noise cancelation signal Sdf, Laing, fig 3) or the filtered IMU signal as the heartbeat noise cancellation signal.  
Regarding claim 5, Liang teaches circuitry of claim 4, wherein filtering of the audio signal or the IMU signal comprises: applying a low pass filter to remove noise (obvious low-pass anti-aliasing filter, see rejection of claim 4).  
Regarding claim 6, Liang teaches circuitry of claim 4, wherein filtering of the audio signal or the IMU signal comprises: adjusting a gain of one or more frequency components of the audio signal or the IMU signal at frequencies of the noise associated with the heartbeat in the user's ear (filter 204, Liang, [0032-0033], fig 3).
Regarding claim 15, Liang teaches circuitry of any one of claim 4, wherein the one or more characteristics of the filtering is dependent on an amplitude of one or more features in one or more of the one or more heartbeat signals (adaptive noise suppression, Laing, [0057]).
Regarding claim 20, Liang teaches circuitry of any one of claim 1.
Although Liang does not explicitly teach the feature further comprising a second input for receiving an external audio signal from an external microphone; wherein the processor is further configured to generate a feedforward noise cancellation signal based on the external audio signal from the external microphone; wherein the output is configured to output the feedforward noise cancellation signal to the transducer, it would have been obvious to one of ordinary skill in the art based on the description of Liang that microphone 101 is supposed to be a reference/feedforward exterior microphone, partly because Liang discloses it is  for detecting ambient/background acoustic sources, Liang, [0042-0043], fig 3);.  
  Regarding claim 24, Liang teaches a headphone (headphone, Liang, [0020]), comprising: an internal microphone (109, fig 3); an external microphone (101, fig 3; it would have been obvious to one of ordinary skill in the art based on the description of Liang that this is supposed to be a reference/feedforward exterior microphone, partly because Liang discloses it is  for detecting ambient/background acoustic sources, [0042]); a transducer (speaker SPD 108, fig 3); and one or more processors (processor, Liang, [0055]) configured to: receive one or more heartbeat signals representative of a heartbeat of a user (signal Sdf is the component associated with the aggregation of blood vessel pulsation noises SPn, Liang, [0022], fig 3); generate a heartbeat noise cancellation signal based on the one or more heartbeat signal (signal Sdf is the component associated with the aggregation of noises SPn with inverse polarity, i.e. it is the feedback noise cancellation signal, Liang, [0022], fig 3), the heartbeat noise cancellation signal to cancel a noise associated with the heartbeat in the user's ear (when signal Sdf is played back through speaker sound producing device SPD108 to destructively interfere with the blood vessel pulsation noises SPn, causing the noises to be suppressed/canceled, Liang, [0039], fig 3); and output the heartbeat noise cancellation signal to the transducer (amplifying circuit 107 produces a driving voltage Vspd for the speaker SPD 108, Liang, [0021], fig 3).  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Nicholson (US 20120140917).
Regarding claim 16, Liang teaches circuitry of claim 2.
Although Liang does not explicitly teach the feature wherein the processor is configured to: monitor a sound level at the headset; and generate the heartbeat noise cancellation signal when the sound level is below a predetermined threshold level at which the noise associated with the heartbeat is audible to the user, Nicholson teaches an active noise cancellation earpiece wherein the noise cancellation circuitry is activated and deactivated based on the signal to noise ratio meeting a certain threshold (Nicholson, [0027-0028], figs 7 & 8) and it would have been obvious to one of ordinary skill in the art to not generate the cancellation signal when the masking sounds are above a level where the heartbeat noise of Liang is intelligible with the motivation of conserving power as disclosed by Nicholson (Nicholson, [0027]).  
Regarding claim 17, Liang and Nicholson teach circuitry of claim 16, wherein the sound level is monitored using one or more of the IMU signal, or the audio signal from the internal microphone (ANC decision control block 11 receives signal from internal microphone 8, Nicholson, fig 2), or an audio signal from an external microphone of the headset.

Allowable Subject Matter
Claims 3, 7-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/            Primary Examiner, Art Unit 2651